

EXHIBIT 10.1
 
COMMON STOCK PURCHASE AGREEMENT
 
    This COMMON STOCK PURCHASE AGREEMENT (this "Agreement”) is made and entered
into as of January 5, 2011 (the “Effective Date”), by and between GERON
CORPORATION, a Delaware corporation having its principal place of business at
230 Constitution Drive, Menlo Park, California 94025 (“Geron”), and ANGIOCHEM,
INC., a corporation organized and existing under the laws of Canada and having
its principal place of business at 201 President-Kennedy Ave., Suite PK-R220,
Montreal, Quebec, H2X 3Y7 Canada (“Angiochem”).
 

    A.     Geron and Angiochem have entered into an Exclusive License Agreement,
dated December 6, 2010 (the “License Agreement”), under which Angiochem licensed
to Geron, on an exclusive basis, certain intellectual property rights controlled
by Angiochem in the Field (as such term is defined in the License Agreement).  
    B.   Geron has agreed to issue to Angiochem, as partial consideration for
the license rights contemplated by Article 2 of the License Agreement, 5,261,144
shares of Geron’s Common Stock (the “Shares”) pursuant to and in accordance with
the terms and conditions hereof.

 
THE PARTIES AGREE AS FOLLOWS:
 

    1.     ISSUANCE OF SHARES.           1.1     Subject to the terms and the
conditions hereof, as partial consideration for the license rights granted by
Angiochem to Geron described in Article 2 of the License Agreement, at the
Closing (as defined in Section 2.1 hereof), Geron will issue and deliver to
Angiochem a certificate for the Shares. Upon issuance of the Shares in
accordance with Section 2 herein, Geron represents and warrants that the Shares
shall be duly authorized and validly issued and represent fully paid shares of
Geron’s Common Stock.       2.   CLOSING; DELIVERY.           2.1   The
consummation of the transaction contemplated by this Agreement (the “Closing”)
shall be held on the Effective Date at such time and place as is mutually agreed
upon between the parties. On the Effective Date, Geron shall issue the Shares to
Angiochem, and as soon as reasonably practicable following the Effective Date
but no later than the close of business New York time three (3) business days
following the Effective Date, Geron shall deliver to Angiochem a certificate
representing the Shares issued in the name of Angiochem, Inc. and dated as of
the Effective Date.           2.2   Geron’s obligations to issue the Shares at
the Closing shall be subject to the following conditions, which may be waived by
Geron:               2.2.1     the covenants and obligations that Angiochem is
required to perform or to comply with pursuant to this Agreement, at or prior to
the Closing, must have been duly performed and complied with in all material
respects; and    

--------------------------------------------------------------------------------

 


                      2.2.2     the representations and warranties made by
Angiochem herein shall be true and correct in all material respects as of the
Effective Date.       2.3   Angiochem’s obligation to accept the Shares at the
Closing shall be subject to the following conditions, any one or more of which
may be waived by Angiochem:           2.3.1   the covenants and obligations that
Geron is required to perform or to comply with pursuant to this Agreement, at or
prior to the Closing, must have been duly performed and complied with in all
material respects;           2.3.2   Geron shall have available under its
Certificate of Incorporation sufficient authorized shares of Common Stock to
issue the Shares to Angiochem; and           2.3.3   the representations and
warranties made by Geron herein shall be true and correct in all material
respects as of the Effective Date.    

    3.     RESTRICTIONS ON RESALE OF SHARES.           3.1     Legends.
Angiochem understands and acknowledges that the Shares are not registered under
the Securities Act of 1933, as amended (the “Act”), and that under the Act, and
other applicable laws, Angiochem may be required to hold such Shares for an
indefinite period of time. Each stock certificate representing the Shares shall
bear the following legends:               “THE SECURITIES REPRESENTED HEREBY
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”). ANY TRANSFER OF SUCH SECURITIES SHALL BE INVALID UNLESS A REGISTRATION
STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH TRANSFER OR, IN THE OPINION OF
COUNSEL REASONABLY ACCEPTABLE TO GERON, SUCH REGISTRATION IS UNNECESSARY FOR
SUCH TRANSFER TO COMPLY WITH THE ACT. THE SECURITIES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS OF THE COMMON STOCK PURCHASE AGREEMENT BY AND BETWEEN GERON
AND ANGIOCHEM, DATED AS OF JANUARY 5, 2011 (THE “COMMON STOCK PURCHASE
AGREEMENT”). A COPY OF THE COMMON STOCK PURCHASE AGREEMENT CAN BE OBTAINED FROM
THE SECRETARY OF GERON.”               “THE SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO AN AGREEMENT BY THE REGISTERED HOLDER HEREOF NOT TO
SELL SUCH SHARES UNTIL THE LATER OF (A) THE DATE THE REGISTRATION STATEMENT
COVERING THE RESALE OF THE SHARES UNDER THE ACT IS DECLARED EFFECTIVE BY THE
SECURITIES AND EXCHANGE COMMISSION, AND (B) THE DATE OF EXPIRATION OF THE
“LOCK-UP PERIOD”, AS SUCH TERM IS DEFINED BY THE COMMON STOCK PURCHASE
AGREEMENT.”           3.2   Angiochem Lock-Up Period. For a period commencing
upon the Effective Date and extending until the later of (a) the date on which
the Registration Statement (as defined in Section 4.1 below) is declared
effective by the Securities and Exchange Commission (the “Commission”) and (b)
the date of expiration of the Lock-Up Period (as defined below) (the period of
time referenced in (a) or (b) is referred to herein as the “Angiochem Lock-Up
Period”), Angiochem shall not, directly or indirectly, without the prior written
consent of Geron, (i) offer, sell, assign, transfer, pledge, contract to sell,
or otherwise dispose of, or announce the intention to otherwise dispose of, any
of the Shares, (ii) enter into any swap, hedge or other agreement or arrangement
that transfers in whole or in part, the economic risk of ownership of any of the
Shares, or (iii) engage in any short selling of any Shares, Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock,
except after expiration of the Lock-Up Period and then only as otherwise
permitted by the terms of this Agreement. Following the termination of the
Angiochem Lock-Up Period, Angiochem agrees that any disposition of the Shares by
Angiochem shall be conducted, if disposed of under the Registration Statement,
in accordance with the plan of distribution set forth on Exhibit A hereto and
included in the Registration Statement, or in a transaction exempt from
registration under the Act, e.g. in compliance with Rule 144, or another
available exemption under the Act. The term “Lock-Up Period”, as used in this
Agreement, shall have the meaning ascribed to it in Section 4(k) of that certain
Underwriting Agreement dated on or about December 7, 2010, among Geron and the
underwriters named therein, as filed as Exhibit 1.1. to the Company’s Current
Report on Form 8-K filed on or about December 7, 2010, including, for purposes
of clarity, the extension referenced in the last sentence of Section 4(k).

 
2
 

--------------------------------------------------------------------------------

 


                3.3     Limits on Sales. After expiration of the Angiochem
Lock-Up Period. Angiochem may, subject to the Registration Statement being
declared effective or, if applicable, in compliance with Rule 144 or another
available exemption under the Act, dispose of the Shares through the use of a
Market Maker (as defined below) in Geron’s Common Stock, subject to the
following limitations:           3.3.1     Angiochem may dispose of only that
number of Shares, in any thirty (30)-day period, equal to the greater of (a)
500,000 Shares, or (b) the number of Shares equal to ten percent (10%) of
Geron’s 10-day reported average trailing daily trading volume as of the date of
sale (the “Volume Limitation”); provided, however, notwithstanding the foregoing
Volume Limitation, Angiochem may dispose of Shares in excess of the Volume
Limitation specified above, if the sale pursuant to which the Volume Limitation
would be exceeded is made in accordance with the following conditions: (1) the
bid price of Geron’s Common Stock is above the opening day ask price as quoted
on the NASDAQ Global Select Market, or if at the time of sale by Angiochem the
Common Stock is not traded on the NASDAQ Global Select Market, any other market
on which the Common Stock is then traded and (2) the sale of such Shares is at a
price per share in excess of the price per share at which the immediately
preceding trade was effected as reported on the NASDAQ Global Select Market or,
if at the time of sale by Angiochem the Common Stock is not traded on the NASDAQ
Global Select Market, any other market on which the Common Stock is then traded.
                 3.4   Exceptions for Certain Block Trades. Notwithstanding the
provisions of Section 3.3.1 above, after expiration of the Angiochem Lock-up
Period, Angiochem may, through the use of a Market Maker, enter into a block
trade to dispose of a number of Shares in excess of the Volume Limitation;
provided, that (i) Angiochem has provided at least two (2) days advance notice
to Geron specifying the proposed anticipated date or dates of such block trade,
the number of Shares to be sold in the block trade and any stop or limit per
share prices in such block trade, and (ii) Geron consents in writing to such
block trade, which consent shall not be unreasonably withheld, conditioned or
delayed.

 
3
 

--------------------------------------------------------------------------------

 


      3.5   Market Maker. For purposes of this Section 3, the term “Market
Maker”, as used herein, means a professional securities dealer, bank or firm
that is registered with the Financial Industry Regulatory Authority, Inc. who
maintains a consistent inventory of Geron’s Common Stock and stands ready to buy
and sell Geron’s Common Stock at the quoted price to maintain an orderly market.
          3.6   Removal of Legends. Subject to the terms and conditions of this
Agreement, including this Section 3.6, any legend endorsed on a certificate
evidencing the Shares shall be removed upon written request by Angiochem. Geron
shall make commercially reasonable efforts to issue, or to cause its transfer
agent to issue, as soon as practicable but in any event within three (3) trading
days after receipt of such request from Angiochem, a certificate without such
legend to the holder of such Shares, if such Shares; (i) are being sold pursuant
to an effective registration statement under the Act or pursuant to Rule 144
promulgated thereunder or another available exemption from registration under
the Act, and the purchaser thereof may immediately resell such Shares without
restriction and without registration, and (ii) the Angiochem Lock-Up Period has
expired; provided, however, that in the case of a sale pursuant to Rule 144 or
another available exemption from registration under the Act, such holder of the
Shares provides such information as is reasonably requested by Geron to ensure
that such Shares may be sold in reliance on Rule 144 or such other available
exemption from registration under the Act.           3.7   Further Limitations.
Geron shall not be required (i) to transfer on its books any Shares that have
been sold or otherwise transferred in violation of any of the provisions of this
Agreement or applicable securities laws; or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred in violation of
any of the provisions of this Agreement or applicable securities laws.          
3.8     Subject to Section 3.3.1 and Section 3.4, after expiration of the
Angiochem Lock- Up Period, Angiochem is not required to hold the Shares for a
minimum term and reserves the right to dispose of the Shares pursuant to the
Registration Statement or in accordance with Rule 144 or another available
exemption from registration under the Act.         4.     REGISTRATION RIGHTS.  
        4.1   Geron shall use commercially reasonable efforts to file with the
Commission as soon as practicable, but in no event later than five (5) business
days following the Effective Date, a registration statement on Form S-3 (or, if
Form S-3 is not then available, on such form of registration statement as is
then available to effect a registration of the Shares, each such registration
statement being (the “Registration Statement”)) covering the resale of the
Shares under the Act by Angiochem. In no event shall Geron or any of its
securityholders (other than Angiochem) include any securities other than the
Shares in the Registration Statement without the prior written consent of
Angiochem. Geron shall use commercially reasonable efforts to cause to the
Registration Statement required to be filed pursuant to this Section 4.1 to
become effective as soon as reasonably practicable. Geron shall respond promptly
to any and all comments made by the staff of the Commission to any Registration
Statement required to be filed under this Agreement, and shall submit to the
Commission, promptly, and in any event before the close of business on the
business day immediately following Geron’s receipt of notice (either by
telephone or in writing) that no review of such Registration will be made by the
Commission or that the staff of the Commission has no further comments on such
Registration Statement, as the case may be a request for acceleration of the
effectiveness of such Registration Statement to a date and time as soon as
practicable. Geron will notify Angiochem of the effectiveness of the
Registration Statement as soon as practicable but in no event later than one (1)
business day after receiving notice from the Commission declaring the
Registration Statement effective.

 
4
 

--------------------------------------------------------------------------------

 


                4.2     Geron will make commercially reasonable efforts to
prepare, file and maintain the effectiveness of the Registration Statement and
any amendment, supplement or post-effective amendment thereto filed or required
to be filed under the Act or this Section 4 until the earliest of (i) the date
that none of the Shares covered by such Registration Statement are issued and
outstanding, (ii) the date that all of the Shares have been sold pursuant to
such Registration Statement, (iii) the date that all Shares have been otherwise
transferred to persons who may trade such shares without restriction under the
Act, and Geron has delivered a new certificate or other evidence of ownership
for such securities not bearing a restrictive legend, or (iv) the date all
Shares may be sold at any time, without limitation except as otherwise set forth
in this Agreement, pursuant to Rule 144 or any similar provision then in effect
under the Act in the opinion of counsel to Geron, which counsel shall be
reasonably acceptable to Angiochem.       4.3   Geron shall promptly notify
Angiochem, at any time when the prospectus included in or relating to the
Registration Statement is required to be delivered under the Act, of the
happening of any event as a result of which the prospectus contains an untrue
statement of a material fact or omits to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; and, thereafter, Geron will promptly prepare (and, when
completed, give notice to Angiochem) a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such Shares
pursuant to the Registration Statement, such prospectus will not contain an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that upon such notification by Geron of the
foregoing and instructing Angiochem to cease to offer and sell Shares under the
Registration Statement, Angiochem will use commercially reasonable efforts to
cease its offer and sale of Shares under the Registration Statement until Geron
has notified Angiochem that it has prepared a supplement or amendment to such
prospectus and delivered copies of such supplement or amendment to Angiochem (it
being understood and agreed by Geron that the foregoing proviso shall in no way
diminish or otherwise impair Geron's obligation to promptly prepare a prospectus
amendment or supplement as above provided in Section 4.3 hereof).

 
5
 

--------------------------------------------------------------------------------

 


  4.4     Geron, at its expense, shall furnish to Angiochem with respect to the
Shares registered under the Registration Statement such reasonable number of
copies of the Registration Statement, prospectuses and preliminary prospectuses
in conformity with the requirements of the Act and such other documents as
Angiochem may reasonably request, in order to facilitate the public sale or
other disposition of all or any of the Shares by Angiochem, provided, however,
that the obligation of Geron to deliver copies of prospectuses or preliminary
prospectuses to Angiochem shall be subject to the receipt by Geron of reasonable
assurances from Angiochem that Angiochem will comply with the applicable
provisions of the Act and of such other securities or blue sky laws as may be
applicable in connection with any use of such prospectuses or preliminary
prospectuses.       4.5   Angiochem shall use commercially reasonable efforts to
cooperate with Geron in connection with this Agreement and the Registration
Statement, including timely supplying all information reasonably requested by
Geron (which shall include all information regarding Angiochem and proposed
manner of sale of the Shares required to be disclosed in any Registration
Statement) and executing and returning all documents reasonably requested in
connection with the registration and sale of the Shares and entering into and
performing their obligations under any underwriting agreement, if the offering
is an underwritten offering, in usual and customary form, with the managing
underwriter or underwriters of such underwritten offering. Nothing in this
Agreement shall obligate Angiochem to consent to be named as an underwriter in
any Registration Statement.                     4.6   Geron shall promptly
notify Angiochem (i)(A) any time when the Registration Statement, the prospectus
or any prospectus supplement related thereto or post-effective amendment has
been filed, and with respect to the Registration Statement or any post-effective
amendment, when the same has become effective, (B) of the issuance of any stop
order by the Commission suspending the effectiveness of such Registration
Statement or the initiation of any proceedings by any person to such effect, and
promptly use all commercially reasonable efforts to obtain the release of such
suspension, (C) of the receipt by Geron of any notification with respect to the
suspension of the qualification of any Shares for sale under the securities or
blue sky laws of any jurisdiction or the initiation of any proceeding for such
purpose, (D) when a prospectus relating to the registration of the Shares is
required to be delivered under the Act, or (E) of the happening of any event as
a result of which the prospectus included, as then in effect, includes any
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances under which they were made; and (ii) of any
request by the Commission for amendments or supplements to the Registration
Statement or prospectus or for additional information. If the notification
relates to an event described in Section 4.3, Geron shall in accordance with
Section 4.3, promptly prepare and furnish to Angiochem, a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to the purchasers of such Shares, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein in the light of the
circumstances under which they were made not misleading.

 
6
 

--------------------------------------------------------------------------------

 


      4.7   Geron shall provide a transfer agent and registrar for the Shares
registered pursuant to this Agreement and a CUSIP number for all such Shares, in
each case not later than the effective date of the Registration Statement, and,
at the time of the sale of the Shares pursuant to an effective Registration
Statement, use commercially reasonable efforts to cause the transfer agent to
remove restrictive legends on the securities covered by such Registration
Statement.           4.8   Geron shall use commercially reasonable efforts to
(i) register the Shares covered by any Registration Statement under such other
securities or blue sky laws of such jurisdictions in the United States as
Angiochem reasonably requests, (ii) prepare and file in those jurisdictions such
amendments (including post-effective amendments) to such registrations as may be
necessary to maintain the effectiveness thereof, or (iii) obtain exemption from
such other securities or blue sky laws. All fees, disbursements and
out-of-pocket expenses and costs incurred by Geron in connection with the
preparation and filing of the Registration Statement and any amendment or
supplement thereto under this Article 4 and in complying with applicable
securities and blue sky laws (including, without limitation, all attorneys' fees
of Geron) shall be borne by Geron. Angiochem will bear the cost of all fees and
expenses of Angiochem’s counsel.           4.9   With a view to making available
to Angiochem the benefits of Rule 144 (or its successor rule) and any other rule
or regulation of the Commission that may at the time permit Angiochem to sell
the Shares to the public without registration, Geron covenants and agrees to
make commercially reasonable efforts to: (i) make and keep current public
information available, as those terms are understood and defined in Rule 144,
until the earliest of (A) such date as all of the Shares may be resold without
registration or restriction pursuant to Rule 144 or any other rule of similar
effect or (B) such date as all of the Shares shall have been resold; (ii) file
with the Commission in a timely manner all reports and other documents required
of Geron under the Act and under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); and (iii) furnish to Angiochem so long as Angiochem holds
the Shares, promptly upon written request (A) a written statement by Geron that
it reasonably believes that it has, at the time of the request, complied with
the reporting requirements of Rule 144, the Act, and the Exchange Act, (B) a
copy of Geron’s most recent annual or quarterly report and such other reports
and documents so filed by Geron, and (C) such other information as may be
reasonably requested to permit Angiochem to sell the Shares under Rule 144
without registration.         5.     INDEMNIFICATION.           5.1     Geron
agrees to indemnify and hold harmless Angiochem (and each person, if any, who
controls Angiochem within the meaning of Section 15 of the Act, and each officer
and director of Angiochem) against any and all losses, claims, damages or
liabilities (or actions or proceedings in respect thereof), joint or several,
directly or indirectly based upon or arising out of (i) any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein or used in connection with the offering of the Shares, or any
exhibit, amendment or supplement thereto or any document incorporated by
reference therein, (ii) any omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (iii) the failure of Geron to comply with, or breach of, its
representations, warranties, covenants and agreements contained in Sections 4
and 6 hereof, or (iv) any violation or alleged violation by Geron of the Act,
the Exchange Act or any other law or regulation relating to the offer or sale of
the Shares, including, without limitation, any state securities or blue sky
laws; and Geron will reimburse each such indemnified party for any legal or any
other expenses reasonably incurred by them in connection with investigating,
preparing, pursuing or defending any such loss, claim, damage, liability, action
or proceeding, except insofar as any such loss, claim, damage, liability,
action, proceeding or expense arises out of or is based upon (A) an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, any such preliminary prospectus, final prospectus,
summary prospectus, exhibit, amendment, supplement or document filed therewith
or incorporated by reference thereto in reliance upon and in conformity with
written information furnished to Geron by or on behalf of Angiochem or such
other person expressly for use in the preparation thereof, (B) the failure of
Angiochem to comply with, or breach of, its representations, warranties,
covenants and agreements contained in Sections 4 and 7 hereof or (C) any
misstatement or omission in any prospectus that is corrected in any subsequent
prospectus that was delivered to Angiochem prior to the pertinent sale or sales
by Angiochem. Such indemnity shall remain in full force and effect, regardless
of any investigation made by such indemnified party and shall survive the
transfer of the Shares by Angiochem.

 
7
 

--------------------------------------------------------------------------------

 


                5.2     Angiochem agrees to indemnify and hold harmless Geron
(and each person, if any, who controls Geron within the meaning of Section 15 of
the Act, each officer and director of Geron) from and against losses, claims,
damages or liabilities (or actions or proceedings in respect thereof), joint or
several, directly or indirectly based upon or arising out of, (i) any failure of
Angiochem to comply with, or breach of, its representations, warranties,
covenants and agreements contained in Sections 4 and 7 hereof, (ii) any untrue
statement of a material fact contained in the Registration Statement or any
omission of a material fact required to be stated in the Registration Statement
or necessary in order to make the statements in the Registration Statement not
misleading if such untrue statement or omission was made in reliance upon and in
conformity with written information furnished to Geron by or on behalf of
Angiochem specifically for use in preparation of the Registration Statement,
(iii) any violation or alleged violation of the Act or Exchange Act, or any
other law or regulation, relating to any swap, hedge or other agreement or
arrangement that transfers in whole or in part, the economic risk of ownership
in the Shares, or any short selling of any Shares, Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock, consummated
by, or on behalf of, Angiochem, including, without limitation, any state
securities or blue sky law, and (iv) any violation or alleged violation by
Angiochem of the Act, or any other law or regulation relating to the offer or
sale of the Shares, including, without limitation, any state securities or blue
sky law, with respect to information provided by Angiochem for disclosure in the
Registration Statement in its capacity as a selling stockholder; provided,
however, that Angiochem shall not be liable in any such case for (A) any untrue
statement or omission in the Registration Statement, prospectus, or other such
document which statement is corrected by Angiochem and delivered to Geron prior
to the sale from which such loss occurred, (B) any untrue statement or omission
in any prospectus which is corrected by Angiochem in any subsequent prospectus,
or supplement or amendment thereto, and delivered to Geron prior to the sale or
sales from which a loss or liability arose, or (C) any failure by Geron to
fulfill any of its obligations under Section 5.1 hereof.

 
8
 

--------------------------------------------------------------------------------

 


  5.3   Promptly after receipt by any indemnified person of a notice of a claim
or the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 5, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Section 5 (except to the extent that such omission
materially and adversely affects the indemnifying party’s ability to defend such
action) or from any liability otherwise than under this Section 5. Subject to
the provisions hereinafter stated, in case any such action shall be brought
against an indemnified person, the indemnifying person shall be entitled to
participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof, such indemnifying person shall not be liable to such
indemnified person for any legal expense subsequently incurred by such
indemnified person in connection with the defense thereof, provided, however,
that if there exists or shall exist a conflict of interest that would make
inappropriate, in the reasonable opinion of counsel to the indemnified person,
for the same counsel to represent both the indemnified person and such
indemnifying person or any affiliate or associate thereof, the indemnified
person shall be entitled to retain its own counsel at the expense of such
indemnifying person; provided, however, that no indemnifying person shall be
responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying person be liable in respect to any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement. No indemnifying person shall, without the prior
written consent of the indemnified person, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified person is or could
have been a party and indemnification could have been sought hereunder by such
indemnified person, unless such settlement includes an unconditional release of
such indemnified person from all liability on claims that are the subject matter
of such proceeding.                      5.4     If the indemnification provided
for in this Section 5 is held by a court of competent jurisdiction to be
unavailable to an indemnified party with respect to any loss, claim, damage,
liability or expense referred to therein, then the indemnifying party, in lieu
of indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim, or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the statements or omissions that resulted in such loss,
claim, damage, liability or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties' relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. If, however, the allocation provided in the first
sentence of this paragraph is not permitted by applicable law, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative faults but also the relative benefits of the indemnifying party and the
indemnified party as well as any other relevant equitable considerations. The
parties hereto agree that it would not be just and equitable if contributions
pursuant to this Section 5.4 were to be determined by pro rata allocation or by
any other method of allocation which does not take account of the equitable
considerations referred to in the preceding sentences of this Section 5.4. The
amount paid or payable in respect of any claim shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending such loss, claim, damage or
liability. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. Notwithstanding
anything in this Section 5.4 to the contrary, Angiochem shall not be required
pursuant to this Section 5.4 to contribute any amount in excess of the net
proceeds received by Angiochem from the sale of Shares in the offering to which
the loss, claims, damage or liability relates, less the amount of any
indemnification payment previously made by such indemnifying party pursuant to
this Section 5.

 
9
 

--------------------------------------------------------------------------------

 


      5.5     The provisions of this Section 5 shall survive the termination of
this Agreement.         6.     REPRESENTATIONS AND ACKNOWLEDGEMENTS OF GERON.  
        Geron hereby represents, warrants, acknowledges and agrees that:        
  6.1   Organization, Good Standing and Qualification. Geron is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has the requisite corporate power and authority to carry
on its business as now conducted and as presently proposed to be conducted.
Geron is duly qualified to transact business and is in good standing as a
foreign corporation in each jurisdiction in which the failure to so qualify
would have a material adverse effect on Geron.           6.2   Authorization.
All corporate action on the part of Geron, its officers, directors and
stockholders necessary for the authorization, execution and delivery of this
Agreement, the performance of all obligations of Geron hereunder and the
authorization, issuance and delivery of the Shares has been taken or will be
taken prior to the Closing, and this Agreement, when executed and delivered will
constitute valid and legally binding obligations of Geron, enforceable against
Geron in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other laws of
general application affecting enforcement of creditors’ rights generally, as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

 
10
 

--------------------------------------------------------------------------------

 


                6.3     Valid Issuance of Common Stock. The Shares, when issued,
sold and delivered in accordance with the terms hereof for the consideration
expressed herein, will be duly and validly authorized and issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer set forth in this Agreement and under applicable state and federal
securities laws.       6.4   Legal Proceedings and Orders. There is no action,
suit, proceeding or investigation pending or threatened against Geron that
questions the validity of this Agreement or the License Agreement or the right
of Geron to enter into this Agreement or the License Agreement or to consummate
the transactions contemplated hereby or thereby. Geron is neither a party nor
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality that would affect the ability
of Geron to enter into this Agreement or the License Agreement or to consummate
the transactions contemplated hereby or thereby.       6.5   S-3 Eligibility.
Geron represents and warrants that, as of the date of this Agreement it meets,
and, as of the date it files the Registration Statement it will meet, the
requirements for the use of Form S-3 for registration of the resale by Angiochem
of the Shares, and it will use its commercially reasonable efforts to continue
to meet such requirements during the period in which it takes to have the
Registration Statement declared effective.       6.6   Consents. Except for
filings under federal and applicable state securities laws, NASDAQ Marketplace
Rules and Permits (as defined below), all permits, consents, approvals, orders,
authorizations of, or declarations to (collectively, "Permits") or filings with
any federal, state, local or foreign court, governmental or regulatory
authority, or other person (including third party consents) required on the part
of Geron in connection with the execution, delivery or performance of this
Agreement and the consummation of the transactions contemplated herein have been
obtained or will be obtained prior to the Closing, and will be effective as of
the Closing, except for those Permits or filings whose absence either
individually or in the aggregate would not have a material adverse effect on
Geron.       6.7   No Conflict. The execution, delivery and performance of this
Agreement by Geron and the consummation of the transaction contemplated hereby
(including, without limitation, the issuance of the Shares) will not (i) result
in a violation of Geron’s Amended and Restated Certificate of Incorporation or
bylaws; (ii) to the Knowledge of Geron, conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment (including,
without limitation, the triggering of any anti-dilution provisions),
acceleration or cancellation of, any agreement, indenture or instrument to which
Geron or any of its subsidiaries is a party; or (iii) to the Knowledge of Geron,
result in a material violation of any law, rule, regulation, order, judgment or
decree (including the Act, the Exchange Act, and blue sky or state securities
laws) applicable to Geron, as the foregoing relate to this transaction. The term
“Knowledge of Geron” as used in this Agreement, means and all permutations
thereof, means the actual knowledge, after reasonable inquiry, of the following
individuals: Thomas Okarma, David Greenwood, David Earp and Olivia Bloom.

 
11
 

--------------------------------------------------------------------------------

 


      6.8   NASDAQ Global Select Market. Geron’s Common Stock is listed on The
NASDAQ Global Select Market, and, to the Knowledge of Geron as of the Effective
Date, Geron is not in violation of the listing requirements of The NASDAQ Global
Select Market and has received no notice of any proceedings to revoke or suspend
such listing. The issuance of the Shares will not contravene any NASDAQ
Marketplace Rule. The Common Stock is registered pursuant to Section 12(b) of
the Exchange Act. Geron has taken no action designed to terminate the
registration of the Common Stock under the Exchange Act or delist its Common
Stock from The NASDAQ Global Select Market. Geron has not received any
notification that the Commission or the NASDAQ is contemplating terminating such
listing or registration. The issuance of the Shares does not require stockholder
approval, including, without limitation, as may be required pursuant to the
NASDAQ Marketplace Rules. Geron shall comply in all material respects with the
requirements of the NASDAQ Global Select Market with respect to the listing of
the Shares on the NASDAQ Global Select Market. Prior to the filing of the
Registration Statement, and while the Registration Statement is effective for so
long as Angiochem holds the Shares, Geron shall use commercially reasonable
efforts to continue the listing and trading of its Common Stock on The NASDAQ
Global Select Market.           6.9     Compliance with Securities Laws.
Assuming the accuracy of the representations and warranties of Angiochem set
forth in Section 7 hereof, the offer and sale by Geron of the Shares are exempt
from the registration requirements of the Act.         7.     REPRESENTATIONS
AND ACKNOWLEDGMENTS OF ANGIOCHEM.           Angiochem hereby represents,
warrants, acknowledges and agrees that:           7.1   Authorization. All
corporate action on the party of Angiochem, its officers, directors and
stockholders necessary for the authorization, execution and delivery of this
Agreement and the performance of all obligations of Angiochem hereunder has been
taken or will be taken prior to the Closing, and this Agreement, when executed
and delivered will constitute valid and legally binding obligations of
Angiochem, enforceable against Angiochem in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other laws of general application affecting
enforcement of creditors’ rights generally, as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.           7.2   Investment. Angiochem is acquiring the Shares for
Angiochem’s own account, and not directly or indirectly for the account of any
other person. Angiochem is acquiring the Shares for investment and not with a
view to distribution or resale thereof, except in compliance with the Act and
any applicable state law regulating such sales. Angiochem understands that it
must bear the economic risk of this investment, and that Geron has no present
intention of registering the resale of the Shares other than as set forth in
this Agreement.

 
12
 

--------------------------------------------------------------------------------

 


                7.3     Access to Information. Angiochem has consulted with its
own attorneys, accountants, or advisors as Angiochem has deemed advisable with
respect to the investment and has determined its suitability for Angiochem.
Angiochem has had the opportunity to ask questions of, and to receive answers
from, appropriate executive officers of Geron with respect to the terms and
conditions of the transactions contemplated hereby and with respect to the
business, affairs, financial condition and results of operations of Geron.
Angiochem has had access to such financial and other information as is necessary
in order for Angiochem to make a fully informed decision as to investment in
Geron, and has had the opportunity to obtain any additional information
necessary to verify any of such information to which Angiochem has had access.
Angiochem acknowledges that neither Geron nor any of its officers, directors,
employees, agents, representatives, or advisors have made any representation or
warranty other than those specifically expressed herein.       7.4   Business
and Financial Expertise. Angiochem further represents and warrants that it is
knowledgeable, sophisticated, experienced and has such business or financial
expertise as to be able to evaluate its investment in Geron and purchase of the
Shares.       7.5   Speculative Investment.           7.5.1     Angiochem
acknowledges that the investment in Geron represented by the Shares is highly
speculative in nature and is subject to a high degree of risk of loss in whole
or in part; the amount of such investment is within Angiochem’s risk capital
means and is not so great in relation to Angiochem’s total financial resources
as would jeopardize the financial needs of Angiochem in the event such
investment were lost in whole or in part.           7.5.2   Angiochem
represents, warrants and covenants that it has not engaged, and will not engage,
either directly or indirectly through an affiliate, agent or representative, in
(a) any swap, hedge or other agreement or arrangement that transfers in whole or
in part, the economic risk of ownership of any of the Shares, or (b) any short
selling of any Shares, Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock, except in compliance with the Act,
the Exchange Act and all applicable securities laws including, without
limitation, any state securities or blue sky laws, including, without
limitation, any state securities or blue sky laws.       7.6   Unregistered
Securities. Angiochem acknowledges that:           7.6.1   Angiochem must bear
the economic risk of investment for an indefinite period of time because the
Shares have not been registered under the Act and therefore cannot and will not
be sold unless they are subsequently registered under the Act or an exemption
from such registration is available. Geron has made no agreements, covenants or
undertakings whatsoever to register any of the Shares under the Act, except as
provided in Section 4 above. Geron has made no representations, warranties or
covenants whatsoever as to whether any exemption from the Act except for the
covenants specified in Section 4.9 above, including, without limitation, any
exemption for limited sales in routine brokers’ transactions pursuant to Rule
144 under the Act, will become available and any such exemption pursuant to Rule
144, if available at all, will not be available unless: (i) a public trading
market then exists in Geron’s common stock, (ii) Geron has complied with the
information requirements of Rule 144, and (iii) all other terms and conditions
of Rule 144 have been satisfied.

 
13
 

--------------------------------------------------------------------------------

 


      7.6.2   Transfer of the Shares has not been registered or qualified under
any applicable state law regulating securities and, therefore, the Shares cannot
and will not be sold unless, if required, they are subsequently registered or
qualified under any such state law or an exemption therefrom is available.
Except as set forth in Section 4.8 hereof, Geron has made no agreements,
covenants or undertakings whatsoever to register or qualify any of the Shares
under any such act. Geron has made no representations, warranties or covenants
whatsoever as to whether any exemption from any such state law will become
available.           7.6.3   Angiochem hereby certifies that it is an
“Accredited Investor” as that term is defined in Rule 501 of Regulation D under
the Act.           7.6.4     Angiochem is not acquiring the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media, broadcast over
television or radio, disseminated over the Internet or presented at any seminar
at which it was present.         8.     LEGAL AND TAX ADVICE. Angiochem
acknowledges that Angiochem has not relied and will not rely upon Geron or
Geron’s counsel with respect to any legal or tax consequences related to the
ownership, purchase, or disposition of the Shares. Angiochem assumes full
responsibility for all such consequences and for the preparation and filing of
all tax returns and elections which may or must be filed in connection with the
Shares.       9.   NOTICES. Any notice or other communication required or
permitted hereunder shall be in writing, shall be delivered personally, by
facsimile or by national overnight delivery service, and shall be deemed to have
been duly given on the date of delivery if delivered personally or by facsimile,
or one day, not including Saturdays, Sundays, or national holidays in the United
States or Canada, after sending if sent by national overnight delivery service,
and addressed as follows:    

                  To Geron at:               Geron Corporation     230
Constitution Drive     Menlo Park, California 94025     Attention: Sr. Vice
President, Business Development     Telephone: (650) 473-7700     Facsimile:
(650) 473-7750


14
 

--------------------------------------------------------------------------------

 


                  With a copy to: Latham & Watkins LLP     140 Scott Drive    
Menlo Park, CA 94025     Attention: Alan C. Mendelson or Mark Roeder    
Facsimile: (650) 463-2600         To Angiochem at:     Angiochem, Inc.     201,
President-Kennedy Ave., Suite PK-R220     Montreal, Quebec, H2X 3Y7 Canada      
  With a copy to: Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.     One
Financial Center     Boston, MA 02111     Attention: Jeffrey M. Wiesen, Esq.    
Facsimile: (617) 542-2241


    10.     BINDING EFFECT. This Agreement shall be binding upon the heirs,
legal representatives and successors of Geron and Angiochem. Neither party may
assign any rights or obligations under this Agreement without the prior written
consent of the other party.       11.   GOVERNING LAW. This Agreement shall be
governed by and construed in accordance with the laws of the State of
California.       12.   INVALID PROVISIONS. In the event that any provision of
this Agreement is found to be invalid or otherwise unenforceable by a court or
other tribunal of competent jurisdiction, such invalidity or unenforceability
shall not be construed as rendering any other provision contained herein invalid
or unenforceable, and all such other provisions shall be given full force and
effect to the same extent as though the invalid and unenforceable provision was
not contained herein.       13.   COUNTERPARTS. This Agreement may be executed
in any number of identical counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.       14.   AMENDMENTS. This Agreement or any provision hereof may
be changed, waived, or terminated only by a statement in writing signed by the
party against whom such change, waiver or termination is sought to be enforced.
      15.   FUTURE COOPERATION. Each of the parties hereto agrees to cooperate
at all times from and after the date hereof with respect to all of the matters
described herein, and to execute such further assignments, releases,
assumptions, amendments of the Agreement, notifications and other documents as
may be reasonably requested for the purpose of giving effect to, or evidencing
or giving notice of, the transactions contemplated by this Agreement.       16.
  ENTIRE AGREEMENT. This Agreement and the License Agreement constitute the
entire agreement of the parties pertaining to the Shares and supersede all prior
and contemporaneous agreements, representations, and understandings of the
parties with respect thereto.

 
15
 

--------------------------------------------------------------------------------

 


    17.     FEES, COSTS AND EXPENSES. All fees, costs and expenses (including
attorneys' fees and expenses) incurred by any party hereto in connection with
the preparation, negotiation and execution of this Agreement and the License
Agreement and the consummation of the transactions contemplated hereby and
thereby (including the costs associated with any filings with, or compliance
with any of the requirements of, any governmental authorities), shall be the
sole and exclusive responsibility of such party; provided that all fees, costs
and expenses in connection with the registration of the Shares in accordance
with Section 4 hereof shall be paid by Geron.       18.   "SHARES" DEFINED. The
term Shares shall include (i) the Shares and (ii) any shares of Common Stock
issued as (or issuable upon the conversion or exercise of any warrant, right or
other security that is issued as) a dividend or other distribution (including a
stock split or reverse stock split) with respect to, or in exchange for, or in
replacement of, the Shares.       19.   PUBLIC STATEMENTS AND RELEASES. In
connection with the first public announcement or disclosure of this Agreement or
the transactions contemplated hereby, each of the parties to this Agreement
agrees that it shall not make, issue, or release any announcement, whether to
the public generally, or to any of its suppliers or customers, with respect to
this Agreement or the transactions provided for herein, or make any statement or
acknowledgment of the existence of, or reveal the status of, this Agreement or
the transactions provided for herein, without the prior consent of the other
party, which shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, nothing in this Section 19 shall prevent any party hereto from making
such public announcements or filings as it may consider necessary in order to
satisfy its legal obligations, or from releasing a public statement mutually
acceptable to the parties hereto upon Closing. On or before the fourth (4th)
business day following the Effective Date, Geron may, in its discretion, issue a
press release and file a current report on Form 8-K with the Commission
describing the transactions contemplated by this Agreement.

 
*REMAINDER OF PAGE INTENTIONALLY LEFT BLANK*
*SIGNATURE PAGE FOLLOWS*
 
 
 
 
 
16
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Common Stock Purchase
Agreement as of the date first above written.
 

  GERON CORPORATION       /s/ David L. Greenwood     By: David L. Greenwood    
Title:      Chief Financial Officer and Executive     Vice President        
ANGIOCHEM, INC.        /s/ Jean-Paul Castaigne     By: Jean-Paul Castaigne,
M.D., MBA     Title: President and Chief Executive Officer


17
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PLAN OF DISTRIBUTION
 
(TO BE INCLUDED IN REGISTRATION STATEMENT)
 
    We are registering a total of 5,261,144 shares of our common stock on behalf
of the selling stockholder. The selling stockholder and any of its pledgees,
assignees and successors-in-interest may, from time to time, sell any or all of
the shares of common stock offered hereby on any stock exchange, market or
trading facility on which the shares are traded or in private transactions.
These sales may be at fixed or negotiated prices. Subject to certain volume
limitations on sales and other terms agreed with the selling stockholder, the
selling stockholder may use any one or more of the following methods when
selling shares:
 * sales on the NASDAQ Global Select Market;
    
 * sales in the over-the-counter market;
    
 * ordinary brokerage transactions and transactions in which the broker-dealer
   solicits purchasers;
    
 * block trades in which the broker-dealer will attempt to sell the shares as
   agent but may position and resell a portion of the block as principal to
   facilitate the transaction;
    
 * purchases by a broker-dealer as principal and resale by the broker-dealer for
   its account;
    
 * an exchange distribution in accordance with the rules of the applicable
   exchange;
    
 * privately negotiated transactions;
    
 * transactions in which broker-dealers agree with the selling stockholder to
   sell a specified number of such shares at a stipulated price per share;
    
 * a combination of any such methods of sale; and
    
 * any other method permitted pursuant to applicable law.

    The selling stockholder may also sell the shares directly to market makers
acting as principals and/or broker-dealers acting as agents for themselves or
their customers. These broker-dealers may receive compensation in the form of
discounts, concessions or commissions from the selling stockholder and/or the
purchasers of shares for whom the broker-dealers may act as agents or to whom
they sell as principal or both, which compensation as to a particular
broker-dealer might be in excess of customary commissions. Market makers and
block purchasers purchasing the shares will do so for their own account and at
their own risk. It is possible that the selling stockholder will attempt to sell
shares of common stock in block transactions to market makers or other
purchasers at a price per share which may be below the then market price. The
selling stockholder cannot assure that all or any of the shares offered in this
prospectus will be issued to, or sold by, the selling stockholder. The selling
stockholder and any brokers, dealers or agents, upon effecting the sale of any
of the shares offered in this prospectus, may be deemed “underwriters” as that
term is defined under the Securities Act or the Exchange Act, or the rules and
regulations under such acts.
 
18
 

--------------------------------------------------------------------------------

 

    The selling stockholder, alternatively, may sell all or any part of the
shares offered in this prospectus through an underwriter. To our knowledge, the
selling stockholder has not entered into any agreement with a prospective
underwriter and we cannot assure you that any such agreement will be entered
into. If the selling stockholder enters into this type of an agreement or
agreements, the relevant details will be set forth in a supplement or revision
to this prospectus.
 
    The selling stockholder and any other persons participating in the sale or
distribution of the shares will be subject to applicable provisions of the
Exchange Act and the rules and regulations under the Exchange Act, including,
without limitation, Regulation M. These provisions may restrict certain
activities of, and limit the timing of purchases and sales of any of the shares
by, the selling stockholder or any other person. Furthermore, under Regulation
M, persons engaged in a distribution of securities are prohibited from
simultaneously engaging in market making and certain other activities with
respect to the securities for a specified period of time prior to the
commencement of the distributions, subject to specified exceptions or
exemptions. All of these limitations may affect the marketability of the shares.
 
    The selling stockholder also may sell all or a portion of its shares in open
market transactions in reliance upon Rule 144 under the Securities Act, provided
it meets the criteria and conforms to the requirements of Rule 144.
 
19
 

--------------------------------------------------------------------------------